DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 4/17/2020.
	Claims 1-20 have been canceled by applicant.
	Claims 21-40 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 21-40 are rejected under 35 U.S.C. 102(b) as being anticipated by Stulen et al. (US 10,172,636) hereinafter (“Stulen”).
With regard to claim 1, Stulen discloses a surgical instrument (10), comprising:(a) an end effector (40) including an ultrasonic blade (160) longitudinally extending from a proximal blade portion toward a distal blade portion and configured to cut a tissue from the proximal blade portion to the distal blade portion; and (b) a shaft assembly (30) proximally extending from the end effector (40), the shaft assembly (30) including: (i) a proximal shaft defining a longitudinal axis, (ii) an acoustic waveguide (180, 166) in communication with the ultrasonic blade (160) and including a single, unitarily formed flexible portion (as seen in fig. 3), and (iii) an articulation section (130) projecting between the proximal shaft and the end effector (40) and configured to articulate from a straight configuration to an articulated configuration thereby deflecting the end effector (40) a first direction away from the longitudinal axis, wherein the articulation section (130) receives the flexible portion (164) of the acoustic waveguide (166) and defines a space radially therebetween surrounding the flexible portion (164) of the acoustic waveguide (166,180) such that the articulation section (130) does not contact (as seen in fig. 6B) the acoustic waveguide (166, 180) upon articulation from the straight configuration to the articulated configuration.
With regard to claim 22, Stulen discloses a surgical instrument (10), wherein the acoustic waveguide (166,180) further includes:(A) a distal section in communication with the ultrasonic blade (160), (B) a proximal section received within the proximal shaft, and (C) the flexible portion (164) extending between the distal and proximal sections (see fig. 3), wherein the flexible portion (164) includes a narrowed section structure narrower than the distal and proximal sections of the acoustic waveguide (166,180). 
With regard to claim 23, Stulen discloses a surgical instrument (10), wherein the narrowed section structure (164) defines a plane and is configured to flex in a lateral direction perpendicular to the plane upon articulation from the straight configuration to the articulated configuration (see fig.6B).
With regard to claim 24, Stulen discloses a surgical instrument (10),  wherein the articulation section (130) further includes:(A) a first drive member (140) radially offset from the acoustic waveguide (166,180), and (B) a second drive member (142) radially offset from the acoustic waveguide (166,180) and longitudinally translatable relative to the first drive member (140) from a first position to a second position, wherein the articulation section (130) is in the straight configuration with the second drive member (142) in the first position and radially offset from the acoustic waveguide (166,180), and wherein the articulation section (130) is in the articulated configuration with the second drive member  (142) in the second position and radially offset from the acoustic waveguide (166,180). 
With regard to claim 25, Stulen discloses a surgical instrument (10),   wherein the articulation section (130) further includes a distal flex member (132,134 fig.3) rigidly secured relative to the end effector (40) such that the distal flex member  (132,134) is configured to deflect relative to the longitudinal axis with the end effector, wherein the distal flex member (132,134) at least partially defines the space radially surrounding the flexible portion (164) of the acoustic waveguide (166) such that the distal flex member (132,134) does not contact acoustic waveguide (164).
With regard to claim 26, Stulen discloses a surgical instrument (10), wherein the first drive member (140) is secured to the distal flex member (132,134), and wherein the second drive member (142) is secured to the distal flex member (132,134).
With regard to claim 27, Stulen discloses a surgical instrument (10),  wherein the first and second drive members (104,142) are configured to translate simultaneously in opposite directions to thereby deflect the end effector (40) from the longitudinal axis.
With regard to claim 28, Stulen discloses a surgical instrument (10), wherein the articulation section (130) further includes a first flex member (132) and a second flex member (134), wherein the first and second flex members (132,134) are positioned between the proximal shaft and the distal flex member and at least partially further define the space radially surrounding the flexible portion of the acoustic waveguide (166, 180).
With regard to claim 29, Stulen discloses a surgical instrument (10), wherein the first and second flex members (132, 134) are each positioned radially inward of the first and second drive members (140,142) such that first and second flex members (132,134) are each radially between the acoustic waveguide (166,180) and the first and second drive members (140,142).
With regard to claim 30, Stulen discloses a surgical instrument (10), wherein at least one of the first and second flex members (132,134) includes a positive stop (822) positioned thereon, wherein the positive stop is configured to substantially prevent deflection of the end effector in a second direction away from the longitudinal axis, and wherein the second direction is opposite from the first direction.
With regard to claim 31, Stulen discloses a surgical instrument (10), wherein the shaft assembly (30 fig.2) further includes a distal shaft positioned such that the articulation section (130) is positioned between the distal and proximal shafts and the end effector (40) distally projects from the distal shaft, wherein the distal flex member (132,134) is rigidly secured to the distal shaft.
With regard to claim 32, Stulen discloses a surgical instrument (10), wherein the shaft assembly (30) further includes a distal shaft positioned such that the articulation section(130) is positioned between the distal and proximal shafts and the end effector (40) distally projects from the distal shaft, wherein the articulation section (130) further includes a flexible collar (940) extending from the proximal shaft to the distal shaft and coupled to each of the proximal shaft and the distal shaft, wherein the flexible collar (940 fig.19) in the straight extends along a linear path from the proximal shaft to the distal shaft, and wherein the flexible collar (940) in the articulated configuration extends along a curvilinear path from the proximal shaft to the distal shaft.
With regard to claim 33, Stulen discloses a surgical instrument (10), wherein the linear path and the curvilinear path (as seen in fig. 6B) are the same distance with the articulation section respectively in the straight and articulated configurations.
With regard to claim 34, Stulen discloses a surgical instrument (10),   wherein the articulation section (130) further includes a first flex member (132) positioned between the proximal shaft and the distal shaft and at least partially further defines the space radially surrounding the flexible portion of the acoustic waveguide (164), wherein the flexible collar (940) is further coupled to the first flex member (132) thereby supporting the first flex member to radially surround and be radially offset from the flexible portion of the acoustic waveguide (166,180).
With regard to claim 35, Stulen discloses a surgical instrument (10), wherein the articulation section (130) further includes a second flex member (134) received within the first flex member (132) and supported therein, wherein the second flex member at least partially further defines the space (as seen in fig.3) radially surrounding the flexible portion of the acoustic waveguide (166).
With regard to claim 36, Stulen discloses a surgical instrument (10), comprising: (a) an end effector (40) including an ultrasonic blade (160) longitudinally extending from a proximal blade portion toward a distal blade portion and configured to cut a tissue from the proximal blade portion to the distal blade portion; and (b) a shaft assembly (30) proximally extending from the end effector, the shaft assembly including: (i) a proximal shaft defining a longitudinal axis, (ii) an acoustic waveguide (166,180) in communication with the ultrasonic blade (160) and including a flexible portion (164), and (iii) an articulation section (130) projecting between the proximal shaft and the end effector (40) and configured to articulate from a straight configuration to an articulated configuration thereby deflecting the end effector (40) a first direction away from the longitudinal axis, wherein the articulation section (130) receives the flexible portion (164) of the acoustic waveguide (166,180) and defines a space radially therebetween surrounding the flexible portion of the acoustic waveguide such that the flexible portion (164) of the acoustic waveguide (166,180) is radially spaced from the articulation section (130) upon articulation from the straight configuration to the articulated configuration.
With regard to claim 37, Stulen discloses a surgical instrument (10),   wherein the articulation section (130) further includes:(A) a first drive member (140) radially offset from the acoustic waveguide, and (B) a second drive member (142) radially offset from the acoustic waveguide(166,180) and longitudinally translatable relative to the first drive member (140) from a first position to a second position, wherein the articulation section (130) is in the straight configuration with the second drive member (142) in the first position and radially offset from the acoustic waveguide, and wherein the articulation section is in the articulated configuration with the second drive member in the second position and radially offset from the acoustic waveguide (166,180).
With regard to claim 38, Stulen discloses a surgical instrument (10), wherein the flexible portion (164) of the acoustic waveguide (166,180) is a single, unitarily (see fig.3) flexible portion.
With regard to claim 39, Stulen discloses a surgical instrument (10), wherein the acoustic waveguide (166,180) further includes:(A) a distal section in communication with the ultrasonic blade (160), (B) a proximal section received within the proximal shaft, and (C) the flexible portion (164) extending between the distal and proximal sections, wherein the flexible portion (164) includes a narrowed section structure (see fig.3) narrower than the distal and proximal sections of the acoustic waveguide (166,180).
With regard to claim 40, Stulen discloses a surgical instrument (10), comprising:(a) an end effector (40) including an ultrasonic blade (160) longitudinally extending from a proximal blade portion toward a distal blade portion and configured to cut a tissue from the proximal blade portion to the distal blade portion; and (b) a shaft assembly (30) proximally extending from the end effector, the shaft assembly including: (i) a proximal shaft defining a longitudinal axis, (ii) an acoustic waveguide (166,180) in communication with the ultrasonic blade (160) and including: (A) a distal section in communication with the ultrasonic blade, (B) a proximal section received within the proximal shaft, and (C) a flexible portion  (164 see fig.3) extending between the distal and proximal sections, wherein the flexible portion is a single, unitarily formed narrowed section structure narrower than the distal and proximal sections of the acoustic waveguide and defining a plane, and (iii) an articulation section (130) projecting between the proximal shaft and the end effector and configured to articulate from a straight configuration to an articulated configuration thereby flexing the flexible portion in a lateral direction perpendicular to the plane and further deflecting the end effector a first direction away from the longitudinal axis, wherein the articulation section receives the flexible portion (164) of the acoustic waveguide (166,180) and defines a space (see fig. 6B) radially therebetween surrounding the flexible portion of the acoustic waveguide such that the flexible portion (164) of the acoustic waveguide (166,180) between the proximal and distal sections of the acoustic waveguide is radially spaced from the articulation section (130) upon articulation from the straight configuration to the articulated configuration.

Conclusion
6.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
6/23/2022